Citation Nr: 0507220	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for migraine 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for low 
back pain, and if so, entitlement to service connection claim 
for low back pain, to include neck pain.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, declined 
to reopen the veteran's service-connection claim for low back 
pain, and continued a noncompensable evaluation for migraine 
headaches.  The veteran disagreed and perfected this appeal.

In October 2002, the veteran presented testimony before a 
Decision Review Officer sitting at the RO.  In May 2004, the 
veteran testified before the undersigned Acting Veterans Law 
Judge via videoconference.  The transcripts of the hearings 
are associated with the claims file and have been reviewed.  
At the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.

In the decision below, the Board reopens the previously 
denied claim of entitlement to service connection for low 
back pain.  As the veteran has alleged neck pain in addition 
to low back pain, the reopened issue is recharacterized as 
stated on the title page of this decision.  The reopened 
claim and the claim for a compensable evaluation for migraine 
headaches, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied, in 
pertinent part, the claim of service connection for low back 
pain on the basis that there was no evidence of a permanent, 
residual back disability; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.  

2.  The evidence received since the May 1998 rating decision 
includes competent evidence of a current low back disability 
that raises a reasonable possibility of substantiating the 
claim; it is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying service connection 
for low back pain is final.  38 U.S.C.A. § 7105 (c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  

2.  Evidence received since the May 1998 rating decision is 
new and material, and the claim of service connection for low 
back pain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection and a decision at this point poses no risk 
of prejudice to the veteran.  See See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  

In a May 1998 decision, the RO denied, in pertinent part, the 
veteran's service connection claim for low back pain, and the 
veteran was notified of this decision in the same month.  The 
veteran did not file a timely appeal and that decision became 
final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

Since the May 1998 RO decision is final, the veteran's 
service connection claim for low back pain may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

As the last final disallowance of the veteran's service 
connection claim for low back pain was a May 1998 RO 
decision, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the May 1998 decision.  The RO, in its 
May 1998 decision, denied service connection for low back 
pain on the basis that there was no evidence of a residual 
low back disability.  Thus, in this case, to be new and 
material, the evidence would need to be probative of the 
question of whether there is evidence of a current low back 
disability.  

Evidence submitted prior to the May 1998 RO decision included 
service medical records and May 1998 VA examination reports.  
Service medical records showed complaints of low back pain, 
and a September 1990 diagnosis of a low back strain.  The RO, 
in May 1998, denied service connection because there was no 
evidence of a permanent residual low back disability.  

Evidence received since the May 1998 rating decision includes 
VA examinations in March 2002, transcripts of the veteran's 
personal hearing testimony, and private medical evidence from 
various private medical sources.  Specifically, an October 
2001 private MRI of the lumbar spine revealed evidence of a 
broad based disc bulge at L4-5, and a broad based disc bulge 
with minimal hypertrophy of the ligamentum flavum at L3-4.  
This new evidence is material in that it shows that the 
veteran currently has a low back disability.  It relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of establishing the claim.  
38 C.F.R. § 3.156 (2004).  Therefore, the evidence can be 
considered new and material for the purpose of reopening the 
claim.  


ORDER
New and material evidence having been received, the veteran's 
claim for service connection for a low back disability is 
reopened.  


REMAND

When the veteran requested that his service-connection claim 
for low back pain be reopened in October 2001, he indicated 
that he had had cervical spine problems and requested that 
his neck pain be evaluated in conjunction with his low back 
claim.  According to a June 2002 rating decision, the RO 
included the veteran's service connection claim for neck pain 
as part of the veteran's claim for low back pain.  Therefore, 
the issue currently before the Board is entitlement to 
service connection for low back pain, to include neck pain.

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran 1) of the 
evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102, 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  On review 
of the claims folder, it does not appear that the veteran has 
received a VCAA letter notifying him of the appropriate 
information regarding his claim for an increased evaluation 
for migraine headaches.  In other words, the VCAA notice must 
apply specifically to an increased evaluation for migraine 
headaches.  Accordingly, a remand is required for corrective 
action.

Further, the veteran asserts that his migraine headaches have 
worsened since last evaluated by the VA in March 2002.  He 
currently describes having severe, daily headaches.  The 
Board finds that a VA examination is necessary in order to 
properly evaluate his increased evaluation claim for migraine 
headaches.  

Finally, given the in-service diagnosis of low back strain, 
and evidence of a current low back disability, the Board 
finds it necessary to ascertain the etiology of such 
disability.  See 38 C.F.R. § 3.159(c)(4) (2004); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Further, the evidence 
shows that the veteran has degenerative joint disease of the 
cervical spine.  Given the veteran's current neck pathology 
and his assertion that it is related to service, the Board 
finds it helpful to ascertain its etiology as well.

The Board acknowledges that the veteran will have a long 
commute to his VA examinations, however during his personal 
hearing, he did not object to a VA examination, if warranted.

Accordingly this case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his increased evaluation claim for 
migraine headaches.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The veteran should be afforded a VA 
examination of the spine to ascertain the 
etiology of all lumbar and cervical spine 
pathology identified.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  The examiner should 
specifically review the service medical 
records, May 1998 VA x-ray findings, and 
the October 2001 private lumbar spine MRI 
report, and provide an opinion as to 
whether any current lumbar spine 
disability was more likely, less likely 
or as likely as not incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

Pertinent to the cervical spine, the 
examiner should review the November 2001 
private hospital report (cervical 
discectomy) and associated November 2001 
x-ray reports, an October 2002 treatment 
record signed by "MM", a December 2002 
private MRI report of the cervical spine, 
and the service medical records, and 
provide an opinion as to whether any 
current cervical spine disability was 
more likely, less likely, or as likely as 
not incurred in or aggravated by service.  

3.  The veteran should also be afforded a 
VA examination to determine the current 
severity of his service-connected 
migraine headaches.  Any indicated 
studies should be performed.

The examiner should examine the veteran 
and the medical history provided by the 
veteran and contained in the claims 
folder and provide an assessment of the 
frequency of the veteran's prostrating 
attacks, if possible.  The examiner 
should first note whether the veteran's 
headaches are "prostrating" and if so 
whether these headaches average one in 2 
months, once a month or are very frequent 
and completely prostrating and prolonged.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for lumbar and cervical 
spine disabilities, and an increased 
evaluation claim for migraine headaches, 
to include consideration of whether the 
claim should be submitted to the Director 
of Compensation and Pension Service 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b) (2004).  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the February 2003 
SSOC and discussion of all pertinent laws 
and regulations, including, but not 
limited to the VCAA.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


